Case 2:20-cv-00364-JDL Document 22 Filed 07/29/21 Page 1 of 2           PageID #: 529




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


DONALD M.,                       )
                                 )
    Plaintiff,                   )
                                 )
                v.               ) 2:20-cv-00364-JDL
                                 )
ANDREW M. SAUL,                  )
Commissioner of Social Security, )
                                 )
    Defendant.                   )

      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      Donald M. seeks judicial review of the Social Security Administration

Commissioner’s final decision determining that he is not disabled and denying his

application for disability insurance benefits and supplemental security income

benefits (ECF No. 1). Pursuant to 28 U.S.C.A. § 636(b)(3) (West 2021) and D. Me.

Local R. 16.3(a)(2), United States Magistrate Judge John C. Nivison held a hearing

on the Plaintiff’s Statement of Errors (ECF No. 15) on June 10, 2021. The Magistrate

Judge filed his Recommended Decision with the Court on June 24, 2021 (ECF No.

21), recommending that the Court vacate the Commissioner’s decision. The time

within which to file objections has expired, and no objections have been filed. The

Magistrate Judge notified the parties that failure to object would waive their right to

de novo review and appeal.

      Having reviewed and considered the Magistrate Judge’s Recommended

Decision, I concur with the Magistrate Judge’s conclusions as set forth in his

Recommended Decision. It is therefore ORDERED that the Recommended Decision
Case 2:20-cv-00364-JDL Document 22 Filed 07/29/21 Page 2 of 2       PageID #: 530




(ECF No. 21) of the Magistrate Judge is hereby ACCEPTED, and the

Commissioner’s decision is VACATED.         The matter is REMANDED to the

Commissioner pursuant to sentence four of 42 U.S.C.A. § 405(g) (West 2021).



      SO ORDERED.

      Dated this 29th day of July, 2021.


                                                    /s/ JON D. LEVY
                                              CHIEF U.S. DISTRICT JUDGE




                                        2
